DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of Species A (claims 1-29) in the reply filed on 12/22/2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3, 5, 13-18, 20, and 27-29 is/are rejected under 35 U.S.C. 102(a1, a2) as being anticipated by Honjo et al (US 2011/0164154 A1).
Re claim 1, Honjo et al teaches a lens apparatus, comprising: an optical system comprising a first lens unit having positive refractive power (see G1), a second lens unit having negative refractive power (see G2) and a rear lens group having positive refractive power as a whole in an entire zoom range (see G4) that are disposed in this order from object side to image side, a distance of adjacent lens units being varied during zooming (see paragraph 0048), and the first lens unit being moved toward the object side during zooming from a wide- angle end to a telephoto end (see paragraph 0054); a voltage transformation unit including coils (see paragraphs 0082 and 0068); and an actuator configured to be driven by a voltage from the voltage transformation unit and to move a part of the lens units in the optical system during focusing (see numeral 46), wherein the coil is disposed at a position that is separated from a position of a most object-side surface of the optical system at the wide-angle end, toward the image side by a maximum or more moving amount of the first lens unit, and is closer to the object side than both of the actuator and a most image-side surface of the optical system at the wide- angle end (see paragraph 0082).
	Re claim 2, Honjo et al teaches further comprising a control unit configured to control driving of the actuator (see numeral 40), wherein the actuator is disposed further on the object side than the control unit (numeral 46).
	Re claim 3, Honjo et al teaches further comprising a holding member configured to hold the first lens unit and to move together with the first lens unit during zooming (see paragraph 0053), wherein the coil is disposed within an outermost diameter range of the holding member when viewed from an optical axis direction (see paragraph 0082). 

	Re claim 13, Honjo et al teaches wherein the part of the lens units is the second lens unit, and wherein the second lens unit is moved toward the object side during focusing from an infinite-distance object to a short-distance object (see paragraph 0068-0069).
	Re claim 14, Honjo et al teaches wherein the voltage transformation unit includes a booster circuit configured to boost an input voltage and to output the boosted voltage (see paragraphs 0150-0159).
	Re claim 15, Honjo et al teaches a camera system, comprising: a lens apparatus (see G1, G2, G3, G4); and a light receiving device configured to receive light of an image formed by an optical system (see numeral 11), wherein the lens apparatus includes the optical system, a voltage transformation unit, and an actuator, (see paragraph 0082 and 0068) the optical system consisting of a first lens unit having positive refractive power (see numeral G1), a second lens unit having negative refractive power (see numeral G2), and a rear lens group having positive refractive power as a whole in an entire zoom range that are disposed in this order from object side to image side (see numeral G4), a distance of adjacent lens units being varied in zooming (see paragraph 0054), the first lens unit being moved toward the object side in zooming from a wide-angle end to a telephoto end (see paragraph 0054), the voltage transformation unit including coils, and the actuator being configured to be driven by a voltage from the voltage transformation unit and to move a part of the lens units in the optical system during focusing (see 
	Re claim 16, Honjo et al teaches A lens apparatus, comprising: an optical system comprising a first lens unit having negative refractive power (see numeral G1), and a rear lens group having positive refractive power as a whole in an entire zoom range that are disposed in this order from object side to image side (see at least numeral G4), a distance of adjacent lens units being varied during zooming (see paragraph 0054), and the first lens unit being moved toward the object side during zooming from a wide-angle end to a telephoto end (see paragraph 0054); a voltage transformation unit including coils (see 0082 and 0068); and
an actuator configured to be driven by a voltage from the voltage transformation unit and to move a part of the lens units in the optical system during focusing (see at least numeral 46),
wherein the coil is disposed at a position that is separated from a position of a most object-side surface of the optical system at the wide-angle end, toward the image side by a maximum or more moving amount of the first lens unit, and is closer to the object side than both of the actuator and a most image-side surface of the optical system at the wide-angle end (see paragraph 0082).
	Re claim 17, Honjo et al teaches further comprising a control unit configured to control driving of the actuator (see numeral 40), wherein the actuator is disposed further on the object side than the control unit (see numeral 46).

	Re claim 20, Honjo et al teaches further comprising: a guide barrel including a guide groove configured to guide the part of the lens units (see paragraph 0168 grooves 1-3); and
A cam ring that includes a cam follower configured to engage with the guide groove, and a cam groove configured to engage with the cam follower (see paragraph 0168), wherein the coil is disposed to be displaced from at least one of the guide groove and the cam groove (see paragraph 0082).
	Re claim 27, Honjo et al teaches wherein the rear lens group includes a second lens unit that is disposed adjacently toward an image side of the first lens unit, and a third lens unit that is disposed adjacently toward an image side of the second lens unit (see numeral G4), wherein the part of the lens units is the third lens unit (see numeral G3), and wherein the third lens unit is moved toward the object side during focusing from an infinite-distance object to a short-distance object (see paragraph 0068-0069).
	Re claim 28, Honjo et al teaches wherein the voltage transformation unit includes a booster circuit configured to boost an input voltage and to output the boosted voltage (see paragraphs 0150-0159).
	Re claim 29, Honjo et al teaches a camera system, comprising: a lens apparatus (see numerals G1, G2, G3, G4); and a light receiving device configured to receive light of an image formed by an optical system (see numeral 11), wherein the lens apparatus includes an optical system comprising a first lens unit having negative refractive power (see numeral G1), and a rear .

Allowable Subject Matter
Claims 4, 6-12, 19, and 21-26 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: The prior art taken singularly or in combination fails to anticipate or fairly suggest the limitations of the independent claims, in such a manner that a rejection under 35 U.S.C. 102 or 103 would be proper.
	In regard to dependent claim 4, the prior art taken either singly or in combination fails to anticipate or fairly suggest wherein the coil is disposed at a position separated from an image 
In regard to dependent claim 6, the prior art taken either singly or in combination fails to anticipate or fairly suggest wherein the voltage transformation unit includes a plurality of coils, and wherein the plurality of coils is distributed and arranged in a circumferential direction of the optical system; recited together in combination with the totality of particular features/limitations recited therein
In regard to dependent claim 7, the prior art taken either singly or in combination fails to anticipate or fairly suggest a substrate including a plurality of surfaces that are not parallel to one another, in the circumferential direction of the optical system, wherein the plurality of coils is distributed and arranged on the plurality of surfaces of the substrate; recited together in combination with the totality of particular features/limitations recited therein
In regard to dependent claim 8, the prior art taken either singly or in combination fails to anticipate or fairly suggest a lens apparatus with the claimed structure meeting the explicitly claimed numerical limitations; recited together in combination with the totality of particular features/limitations recited therein
In regard to dependent claim 9, the prior art taken either singly or in combination fails to anticipate or fairly suggest a lens apparatus with the claimed structure meeting the explicitly claimed numerical limitations; recited together in combination with the totality of particular features/limitations recited therein
In regard to dependent claim 10, the prior art taken either singly or in combination fails to anticipate or fairly suggest a lens apparatus with the claimed structure meeting the explicitly 
In regard to dependent claim 11, the prior art taken either singly or in combination fails to anticipate or fairly suggest a lens apparatus with the claimed structure meeting the explicitly claimed numerical limitations; recited together in combination with the totality of particular features/limitations recited therein
In regard to dependent claim 12, the prior art taken either singly or in combination fails to anticipate or fairly suggest a lens apparatus with the claimed structure meeting the explicitly claimed numerical limitations; recited together in combination with the totality of particular features/limitations recited therein
In regard to dependent claim 19, the prior art taken either singly or in combination fails to anticipate or fairly suggest wherein the coil is disposed at a position separated from an image plane by twice or more as much as a back focus of the optical system at the wide-angle end; recited together in combination with the totality of particular features/limitations recited therein
In regard to dependent claim 21, the prior art taken either singly or in combination fails to anticipate or fairly suggest wherein the coil is disposed at a position separated from an image plane by twice or more as much as a back focus of the optical system at the wide-angle end; recited together in combination with the totality of particular features/limitations recited therein
In regard to dependent claim 22, the prior art taken either singly or in combination fails to anticipate or fairly suggest wherein the voltage transformation unit includes a plurality of coils, and wherein the plurality of coils is distributed and arranged in a circumferential direction of the optical system; recited together in combination with the totality of particular features/limitations recited therein


In regard to dependent claim 23, the prior art taken either singly or in combination fails to anticipate or fairly suggest a lens apparatus with the claimed structure meeting the explicitly claimed numerical limitations; recited together in combination with the totality of particular features/limitations recited therein
In regard to dependent claim 24, the prior art taken either singly or in combination fails to anticipate or fairly suggest a lens apparatus with the claimed structure meeting the explicitly claimed numerical limitations; recited together in combination with the totality of particular features/limitations recited therein
In regard to dependent claim 25, the prior art taken either singly or in combination fails to anticipate or fairly suggest a lens apparatus with the claimed structure meeting the explicitly claimed numerical limitations; recited together in combination with the totality of particular features/limitations recited therein
In regard to dependent claim 26, the prior art taken either singly or in combination fails to anticipate or fairly suggest a lens apparatus with the claimed structure meeting the explicitly claimed numerical limitations; recited together in combination with the totality of particular features/limitations recited therein

Cited Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  The following references are structurally the same as the applicant’s claims with at least the same lens powers and could have been used in a rejection.


US-20100053768-A1		US-20100046085-A1

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES R GREECE whose telephone number is (571)272-3711. The examiner can normally be reached 8-6 M-TH.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on (571) 272-2333. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMES R GREECE/Primary Examiner, Art Unit 2872